460 F. Supp. 2d 1377 (2006)
In Re INTERNATIONAL AIR TRANSPORTATION SURCHARGE ANTITRUST LITIGATION.
No. MDL 1793.
Judicial Panel on Multidistrict Litigation.
October 25, 2006.
*1378 Before WM. TERRELL HODGES,[*] Chairman, D. LOWELL JENSEN,[*] J. FREDERICK MOTZ,[*] ROBERT L. MILLER, Jr., KATHRYN H. VRATIL,[*] DAVID R. HANSEN[*] and ANTHONY J. SCIRICA, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of fifteen actions listed on the attached Schedule A and pending in six districts as follows: five actions in the Northern District of California, four actions in the Eastern District of New York, three actions in the Eastern District of Pennsylvania, and one action each in the Northern District of Illinois, the Southern District of New York, and the Western District of Washington.[1] All responding plaintiffs and defendants agree upon centralization, with *1379 the only differences among them concerning the choice of transferee district. Additional suggested transferee forums are the Southern District of Florida, the Northern District of Illinois, the Eastern and Southern Districts of New York, and the Eastern District of Pennsylvania.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the Northern District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. Each of the actions now before the Panel is brought to recover for violations of antitrust laws arising in the context of an alleged conspiracy to fix or maintain prices on international passenger air travel to or from the United States. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings (especially with respect to class certification matters), and conserve the resourses of the parties, their counsel and the judiciary.
We conclude that the Northern District of California is an appropriate forum in this docket for the following reasons: i) the MDL-1973 actions in that district (which comprise the largest number of actions and potential tag-along actions pending in any single district in this docket) are already proceeding apace before an able judge experienced in the management of complex and multidistrict litigation; and the district is well equipped with the resources that this complex antitrust docket is likely to require.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Northern District of California are transferred to the Northern District of California and, with the consent of that court, assigned to the Honorable Charles R. Breyer for coordinated or consolidated pretrial proceedings with the actions pending in that district.

SCHEDULE A
MDL-1793  In re International Air Transportation Surcharge Antitrust Litigation
Northern District of California

Kambiz Pahlavan v. British Airways, PLC, et al., C.A. No. 3:06-3905

Alfred T. Martini v. British Airways, PLC, et al., C.A. No. 3:06-3907

Corissa A McDill v. British Airways, PLC, et al., C.A. No. 3:06-3940

Corinne Weber v. British Airways, PLC, et al., C.A. No. 3:06-3945

Matthew Graham v. British Airways, PLC, et at., C.A. No. 3:06-3959
Northern District of Illinois

Ryan McGovern, et al. v. AMR Corp., et al., C.A. No. 1:06-3444
Eastern District of New York

Michael McNamara v. British Airways, PLC, et al., C.A. No. 1:06-3105

John C. Gornik v. British Airways, PLC, et al., C.A. No. 1:06-3139

Kenneth R. Manyin v. British Airways, PLC, et al., C.A. No. 1:06-3144

Mark Levy, et al. v. British Airways, PLC, et at., C.A. No. 1:06-3152
Southern District of New York

Susana Saldana, et al. v. American Airlines, Inc., et al., C.A. No. 1:06-4887
Eastern District of Pennsylvania

Anne R. Rossi v. British Airways, PLC, et al., C.A. No. 2:06-2736

Teresa Willstaedt v. British Airways, PLC, et al., C.A. No. 2:06-2751

*1380 Stephen Collins v. British Airways, PLC, et al., C.A. No. 2:06-2759
Western District of Washington

Nicholas L. Jenkins v. British Airways, PLC, et al., C.A. No. 2:06-903
NOTES
[*]  Judge Vratil took no part in the disposition of this matter. Additionally, in light of the fact that Judges Hodges, Jensen, Motz and Hansen could be members of the putative class(es) in this litigation, each of them has filed with the Clerk of the Panel a formal renunciation of any claim they he might have as a putative class member, thereby removing any basis for disqualification on that ground. Alternatively, to the extent that their disqualification should be determined for any reason to survive the renunciation, the Panel invokes the "rule of necessity" in order to provide the forum created by the governing statute, 28 U.S.C. § 1407. See In re Wireless Telephone Radio Frequency Emissions Products Liability Litigation, 170 F. Supp. 2d 1356, 1357-58 (Jud. Pan.Mult.Lit.2001).
[1]  Parties have notified the Panel of other related actions recently filed in the Central and Northern Districts of California, the District of Connecticut, the Southern District of Florida, the Northern District of Illinois, the District of Maryland, the District of Massachusetts, the Eastern and Southern Districts of New York, the Eastern District of Pennsylvania, the Southern District of Texas, and the Eastern District of Virginia. In light of the Panel's disposition of this docket, these actions will be treated as potential tag-along actions in accordance with Panel and local court rules. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).